\\\% @Ct‘”>‘?§§§”“ sua steere/lrrm

 

PROB 22 DOCKET NUMBER (Tran. Courl)

(Rev. 12/13) 4:16CR03127-l
TRANSFER OF JURISDICTION

 

DOCKET NUMBER (Rec. Court)

 

NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE: DlSTRICT h DIVISION

 

Jesus Jimenez SOtO Dlstrict ofNebraska Llncoln ~

 

NAME OF SENTENCING JUDGE

The Honorable John M. Gerrard
Chief U.S. District Judge

 

DATES OF PROBATION/SUPERVISED FROM 'I`O

RELEASE;
05/23/18 05/22/20

 

 

 

 

0FFENSE
Reentry of a Removed Alien After an Aggravated Felony Conviction 8 U.S.C. § l326(a)

 

PART l - ORDER TRANSFERRING JURISDICTION

 

uNlTED sTATEs DISTRICT CoURT FoR THE District of Nebraska

 

IT lS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised
releasee named above be transferred with the records of the Court to the United States District Court for the Southern
District of Texas upon that Court’s order of acceptance of jurisdiction This Court hereby expressly consents that the
period of probation or supervised release may be changed by the District Court to which this transfer is made without
further inquiry of this Court.*

 

November 8, 2018

 

 

 

 

Date J M. err d, Chief U.S. istrict udge
*This sentence may be deleted in the discretion of the transferring Court. /
PART 2 - ORDER ACCEP'I`ING JURISDICTION '/

 

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DlSTRlCT OF TEXAS

 

 

IT lS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be accepted
and assumed by this Court from and after the entry of this order.

 

 

Ej"ecl‘ive Date United States District Judge

 

 

